ON MOTION FOR REHEARING.
R. E. ROMBAUER, Special Judge.
The record in this cause is identical with, the one in 12,563, except the amount sued for and the property sought to be charged with the lien of the special taxbill.
It is therefore ordered that the motion for rehearing be sustained, that the record entry of the judgment be amended, as is ordered to be done in cause 12,563, and as thus amended be affirmed, and that the cause be remanded to the trial court for further proceedings. In this disposition of the case Reynolds, P. J., concurs. Caulfield, J., not sitting. Nortoni, J., dissents for the reason stated in his dissenting opinion in cause No. 12,563. The cause is therefore certified to the Supreme Court for final determination.